Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Original claims 1-17 filed 5/11/2019 are pending.

Priority
	This application filed 5/11/2019 makes no claim for priority.

Petition
	Applicant’s initial petition filed 2/11/2019 to revive the application filed under 37 CFR 1.137(a) was dismissed (see paper entered 3/29/2019), the second petition filed 4/24/2019 was GRANTED (see paper entered 5/24/2019).

Election/Restriction
This application contains claims directed to the following patentably distinct species of:
1. target of either nucleic acid or protein (see claim 17);
2. target sources (see different cell or tissue sources in claims 3-7);
3. types of target (see different types of alterations to be detected in claims 12-16); and 
4. ways of determining limit of detection (see number or weight in claims 8-11). The species are independent or distinct because each are materially different. In addition, these species are not obvious variants of each other based on the current record.  For each of the above, Applicants are required to elect a species of each to provide for combination of species consistent with claimed invention.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the search and consideration for each species is different and unique, for example a search for detection of protein would not identify relevant art for the detection of nucleic acids, nor would various alterations necessarily be present is all types of source materials.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         /Joseph Woitach/Primary Examiner, Art Unit 1631